Citation Nr: 0735900	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for urinary incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1996 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In an October 2006 decision, the Board granted initial 
ratings of 10 percent for both service-connected left eye 
laceration and right ankle sprain.  The Board also remanded 
claims of service connection for joint pain of the right 
shoulder and incontinence.  During the pendency of the 
remand, the veteran's right shoulder claim was granted.  
Consequently, the incontinence claim is the only issue 
remaining on appeal before the Board.


FINDING OF FACT

The veteran likely has urinary incontinence that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran has urinary incontinence that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran contends that he currently has voiding problems 
due to urinary incontinence that had its onset during active 
military service.  He therefore believes he should be granted 
service connection.

A review of the veteran's service medical records reveals 
that the veteran's entrance examination was normal concerning 
the genitourinary system.  A July 1998 service record showed 
a history of incontinence, which was progressively getting 
worse.  The veteran was diagnosed with incontinence.  In 
August 1998, the veteran was seen for complaints of voiding 
problems.  A two-year history was noted.  He was diagnosed 
with lower urinary tract symptoms.  In November 2000, the 
veteran underwent a pre-discharge VA examination in relation 
to several service connection claims.  Genitourinary symptoms 
were not noted, but the veteran had yet to file his claim for 
incontinence and it was not specifically addressed.

After service, the veteran underwent a retention examination 
for the Army Reserves in April 2003.  The veteran noted 
having a problem frequent urination.  Post-service VA 
treatment records reflect a complaint of urinary problems in 
May 2001.  Records from 2004 show regular treatment for 
voiding problems and incontinence.  The veteran was 
prescribed Flomax, but still had incontinence problems.

The evidence establishes both in-service and post-service 
complaints and symptoms of incontinence.  In order to 
establish service connection, there nevertheless must be 
competent medical evidence of a nexus between the two.  
Pursuant to the Board's October 2006 remand, the veteran was 
afforded a VA examination to address this nexus issue.

In April 2007, a genitourinary examination was administered 
by VA.  The examiner reviewed the claims file and noted the 
veteran's in-service urinary incontinence complaints.  The 
examiner did not find any specific residuals of genitourinary 
disease, but he noted that the veteran was being followed by 
the urology department at the VA Medical Center in 
Alexandria, Louisiana.  The examiner diagnosed the veteran 
with urge urinary incontinence of as yet an undetermined 
etiology, symptoms of prostatism without objective evidence 
of obstructive uropathy, occasional acute urinary tract 
infections with probably acute prostatitis, and mild 
Peyronie's disease of the penis without erectile dysfunction.  
The examiner stated that it was his professional opinion that 
the veteran's current urologic condition was related to the 
condition complained of during basic military training.

Although the April 2007 VA examiner stated that the veteran's 
incontinence was of an undetermined etiology, he clearly 
thought that the condition was nonetheless related to the 
veteran's in-service complaints of incontinence.  The 
veteran's representative contends that the examiner's 
statement represents sufficient opinion evidence in support 
of the service connection claim.  The Board agrees, in that 
the examiner was stating that he did not yet know the cause 
of the veteran's incontinence, but was of the opinion that it 
in fact had its onset during active military service.  Thus, 
despite a lack of detailed reasoning, the opinion represents 
competent medical nexus evidence that the veteran's current 
urinary incontinence is related to his in-service 
incontinence.  There is no other medical opinion of record, 
so the VA examiner's opinion is not contradicted.  Reasonable 
doubt is to be resolved favor of the veteran.  When doing so, 
the Board concludes that service connection for urinary 
incontinence must therefore be granted.  See 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for urinary incontinence is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


